Title: To John Adams from William Vans Murray, 14 November 1797
From: Murray, William Vans
To: Adams, John



Sir,
The Hague 14. Nov. 1797.

Mr. Adams left Hamburgh, for Berlin, on the 31. Oct. & is I hope safely arrived there—I have not heard from him since the 26th Oct., when he had just landed at Hamburgh—as I had the honour of informing you Sir.
Lepeaux, of whom no body heard before he got into a palace & his cap & feathers, says, America, Government and all, are Venal, & bought by Pitt!—This he announced in the midst of his gala cannon on the 10th.  he ought to, & probably will, be attended to by some American in Europe, if there is a press free enough to speak about this modern Salmoneus.
Had the Treaty with Sardinia not been signed on the day when it was, it had not been at all agreed to by France. She had long wished the wavering King of Sardinia to sign it—He delay’d—At length the French, who by the last of Octr. had formed other plans, became themselves indifferent—The Sardinian embassador had secret orders to obtain a signature before a peace with the Emperor. Had this not succeeded, it is believed it would not have been made.
Chs. La Croix, Mr. Noël’s successor, is shortly to arrive. It is said his first essay will be to obtain one more hundred millions of Guilders from this worthy, but unhappy nation! The superb marble flight of steps which graces every Banker’s & merchant’s house in Holland, paints the history of their progress, & the facility of plunder—the cannons, which used to defend them, are now planted, butt upwards, and painted as protections from carriages, before their doors! These small features really, Sir, become more than trifles, when they mark the transitions in the national character, & in a just degree proclaim the unvarying course of things among all nations—Strength, wealth, supineness, Lethargy—& defenceless impotence!—A prey to him, who wants, & who has the martial use of iron—The bee has for ever thus attracted the Spoiler. “If by our largesses and extravagance, said Tiberius, we exhaust our Exchequer, we must resuscitate it by plunder.”—And if M. La Croix shall be moderate in the use of this ancient precedent, it will not be because modern vigour has anything, except the impolicy of not leaving one drop in the milch:cow, agreeably to the practice of all good dairy women, that can or would effectually oppose him.
Most sincerely, Sir, do I wish you the enjoyment of good spirits, & the best health, & all the consolations of an united nation, during so arduous an administration! I beg leave to offer my most respectful compliments to Mrs. Adams. I have the honour to be with profound respect & sincere attachment yr. mo. obt. & mo. hbble. set.

W.V. Murray.